Citation Nr: 0001875	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of entitlement to service connection for 
PTSD and the claim of entitlement to nonservice-connected 
pension.  A notice of disagreement was submitted in June 
1995, and a statement of the case was issued that October.  
The veteran filed his substantive appeal in February 1996.

In an August 1999 decision, the RO granted the claim of 
entitlement to nonservice-connected pension, which 
constituted a resolution of the appeal.  Therefore, the Board 
no longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  There is competent evidence demonstrating a current 
diagnosis of PTSD. 

2.  Some of the veteran's reported stressors related to his 
Vietnam service, particularly the type of environment where 
he performed his duties, have been verified.  

3.  There is competent evidence suggesting a link between 
reported stressors associated with his Vietnam service and 
the diagnosis of PTSD. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In this case, the evidence of record reflects the diagnosis 
of PTSD in 1994 reports from Catholic Charities and a 
September 1994 VA examination report.  Those reports also 
reflect the opinions that the veteran's PTSD is linked to 
stressors associated with his Vietnam service.  

In 1994, the veteran furnished VA with a statement of his 
stressors.  He recounted various incidents which occurred 
while he was performing his duties as a motor vehicle 
operator.  He mentioned that his duties also included graves 
registration.  He recalled witnessing a helicopter crash.  In 
his substantive appeal, the veteran offered details such as: 
the crash occurred somewhere around July 1970 to October 
1970; that a Marine Corps helicopter (CH 47) was involved; 
and that it crashed at the 1st Motor and Trans Bn, back at 
the 1st Marine Division.  In his 1994 statement, he also 
recounted various incidents that he witnessed.  

Regarding the verification of his stressors, a review of the 
records shows that in 1970, the veteran served as a motor 
vehicle operator with Co B, 1st MYBn 1st MarDiv (Rein) EMF 
while in Vietnam.  The service records reflect several 
entries made in March and July 1970, which lists 
participation in operations against the Viet Cong in Da Nang, 
Republic of Vietnam, under combat history and expeditions.  
In 1996, the veteran furnished VA with a July 1996 report 
indicating his eligibility to receive various medals.  

Given the evidence currently of record, the Board finds that 
the veteran's claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
claim presented is plausible.  Therefore, VA has a duty to 
assist a claimant in the development of facts pertinent to 
his or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  From a careful review of the 
evidence in this case, the Board has determined that there is 
additional development that must be completed by the RO in 
order to fulfill this statutory duty prior to appellate 
review of the veteran's claim, which will be addressed in the 
REMAND portion of this decision. 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

As noted above, the Board finds that the veteran's claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

As discussed above, the veteran provided written statements 
detailing his stressors related to his service in Vietnam.  
However, it appears that the stressors have not been 
verified.  As noted above, as set forth under 38 C.F.R. 
§ 3.304(f), three requirements must be met to establish 
service connection for PTSD, one of which is credible 
evidence that an inservice stressor occurred.  The RO should 
verify the veteran's alleged inservice stressors to include 
the information set forth above.  

In adjudicating a claim for PTSD, the RO is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service. 38 U.S.C.A. § 1154(a) 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  Any 
evidence available from the service department indicating 
that the veteran served in the area in which the stressful 
event is alleged to have occurred and any evidence supporting 
the description of the event are to be made part of the 
record.  Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

Where the veteran did not engage in combat or there is no 
evidence of combat service or the claimed stressor is not 
related to combat, lay testimony of the veteran, standing 
alone, is not sufficient to establish occurrence of the 
alleged stressor.  See West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, if the veteran did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient to establish their occurrence; in such a case, 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Therefore, 
the available service records must support, and not 
contradict, the veteran's lay statement concerning his 
noncombat related stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain current medical 
records related to the treatment of 
psychiatric disorders.  After securing 
the necessary releases for private 
records, all such records should be 
obtained and associated with the claims 
folder.

2.  The RO should prepare a detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
written statements received by VA in 1994 
and noted in the substantive appeal filed 
in 1996.  This summary, and copies of all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150, which 
should be requested to provide any 
information which might corroborate the 
occurrence of any of the claimed 
stressors. 

3.  The RO should then schedule the 
veteran for a psychiatric examination in 
order to determine the nature and 
etiology of all psychiatric disorders 
that are currently present.  The 
examination report should reflect review 
by the examiner of all pertinent 
information in the claims folder.  The 
examiner should indicate the date of 
onset of all psychiatric disorders found.  
If a psychosis is diagnosed, the examiner 
should determine when, in the record, it 
was first manifested.  If PTSD is found 
to be present, the examiner should 
specify (1) whether each stressor 
specified by the USASCRUR and/or claimed 
by the veteran was sufficient to produce 
PTSD in the veteran; (2) whether the 
remaining diagnostic criteria to support 
a diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose occurrence 
has been established.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
including psychological testing and 
evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiners for their 
review in conjunction with the 
examination.

4.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination is 
adequate for rating purposes, the claim 
of service connection for PTSD should be 
readjudicated under all applicable 
statutes and regulations, including 38 
C.F.R. § 3.304(f) (1999). 

5.  If the action taken remains adverse 
to the veteran, a Supplemental Statement 
of the Case should be issued, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


